Title: Thomas Jefferson to John Redman Coxe, 2 June 1812
From: Jefferson, Thomas
To: Coxe, John Redman


          Sir Monticello June 2. 12.
          I have duly recieved your favor of May 6. covering the 1st No of the Emporium of arts and sciences, for which be pleased to accept my thanks. duly impressed with the value of such a work, under so able a direction, I had subscribed to it in April last, under cover to Mr de la Plaine, who, I am in hopes will continue to send it to me. the course which you have prescribed yourself for the work is so entirely judicious, that I do not know that any thing can be suggested for it’s improvement. I shall certainly not fail to embrace any occasion which may offer of being useful to the work, either by promoting it’s circulation, or recommending it as a channel to those who have useful things to communicate. Accept the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        